internal_revenue_service number release date index number 2207a ------------------------------------ ---------------------------------------------------- ---------------------------- ------------------------------ ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-122743-04 date date legend legend taxpayer revocable_trust ----------------------- -------------------------------------------------------------- --------------------------------------------------------------------------------- -------------------- --------------------- --------------------- ----------------------- husband date date state court ---------------------------------------------------------------------------------------------------------------- date date state x date dear ---------- rulings regarding an estate’s right of recovery under sec_2207a of the internal_revenue_code this letter responds to that request in a letter dated date your authorized representative requested -------------------- ------------------ ----------------- the facts as represented are as follows during her lifetime taxpayer was a beneficiary of revocable_trust a_trust created by her late husband husband for her benefit and for the benefit of his children from a previous marriage plr-122743-04 paragraph of revocable_trust provides that upon husband’s death a portion of the trust assets are to be distributed to a marital trust for the benefit of taxpayer the trustee is directed to pay to taxpayer during her lifetime all of the net_income of the trust in quarterly installments upon taxpayer’s death the trustee is directed to divide the balance of the trust estate into equal shares for husband’s then living children husband died on date on date state court approved the division of the marital trust created under paragraph of revocable_trust in accordance with the provisions of sec_2652 as a result the marital trust created under the terms of paragraph of revocable_trust was divided into two separate trusts a gst-exempt qtip_trust and a non-exempt qtip_trust collectively the qtip trusts on or about date husband’s estate filed a form_706 united_states estate and generation-skipping_transfer_tax return on schedule m of the return the estate made an election under sec_2056 with respect to the property held as part of the qtip trusts taxpayer died on date a resident of state x taxpayer’s last will and testament was admitted to probate on date item of taxpayer’s last will and testament provides as follows i direct that all estate inheritance succession death or similar taxes except generation-skipping_transfer taxes assessed with respect to my estate herein disposed of or any part thereof or on any bequest or devise contained in this my last will which term wherever used herein shall include any codicil hereto or on any insurance upon my life or on any property held jointly by me with another or on any transfer made by me during my lifetime or on any other_property or interests in property included in my estate for such tax purposes be paid out of my residuary_estate and shall not be charged to or against any recipient beneficiary transferee or owner of any such property or interests in property included in my estate for such tax purposes following taxpayer’s death the personal representative of taxpayer’s estate was in communication with the trustee of the qtip trusts for the purpose of determining the correct value of the qtip trusts’ assets that were includible in taxpayer’s estate under sec_2044 so that the assets could be accurately reported on taxpayer’s federal estate_tax_return in addition the personal representative sought to recover from the qtip trusts pursuant to sec_2207a the estate_taxes attributable to the inclusion of the qtip trusts’ assets in taxpayer’s estate the personal representative was advised and had proceeded on the basis that the federal estate_tax attributable to the inclusion in taxpayer’s gross_estate of the value of the qtip trusts would be borne by the qtip trusts pursuant to the right of recovery granted to the taxpayer’s estate under sec_2207a the personal representative of taxpayer’s estate now requests rulings as to plr-122743-04 however two business days before the due_date for filing taxpayer’s federal estate_tax_return the trustee of the qtip trusts notified the personal representative of taxpayer’s estate that it would not reimburse the estate for the estate_taxes attributable to the inclusion of the qtip trusts in taxpayer’s gross_estate the trustee’s rationale was that it believed that under item of taxpayer’s last will and testament the estate’s right of recovery under sec_2207a was waived by taxpayer whether item of taxpayer’s last will and testament constitutes a waiver of the estate’s right of recovery under sec_2207a and whether taxpayer’s estate is entitled to recover from the trustee of the qtip trusts the amount of federal estate_tax attributable to those trusts law and analysis decedent who is a citizen or resident_of_the_united_states sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides that for purposes of the tax imposed by ' the value of the taxable_estate shall except as limited by ' b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time the occurrence of an event or contingency or the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of ' a and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of ' b a sec_2056 defines aqualified terminable_interest property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under ' b b v applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse plr-122743-04 sec_2044 provides that the value of the gross_estate shall include the value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 sec_2207a provides that if any part of the gross_estate consists of property the value of which is includible in the gross_estate by reason of sec_2044 relating to certain property for which a marital_deduction was previously allowed the decedent’s estate shall be entitled to recover from the person receiving the property the amount by which the total_tax under chapter that has been paid exceeds the total_tax under chapter that would have been payable if the value of such property had not been included in the gross_estate sec_2207a provides that sec_2207a shall not apply with respect to any property to the extent that the decedent in his will or a revocable_trust specifically indicates an intent to waive any right of recovery under subchapter_c with respect to such property sec_20_2207a-1 of the estate_tax regulations provides that if the gross_estate includes the value of property that is includible by reason of sec_2044 relating to certain property in which the decedent had a qualifying_income_interest_for_life under sec_2056 or sec_2523 the estate of the surviving_spouse is entitled to recover from the person receiving the property as defined in sec_20_2207a-1 the amount of federal estate_tax attributable to that property the right of recovery arises when the federal estate_tax with respect to the property includible in the gross_estate is paid_by the estate there is no right of recovery from any person for the property received by that person for which a deduction was allowed from the gross_estate if no tax is attributable to that property sec_20_2207a-1 provides that the amount of federal estate_tax attributable to property includible in the gross_estate under sec_2044 is the amount by which the total federal estate_tax including penalties and interest attributable to the tax under chapter that has been paid exceeds the total federal estate_tax including penalties and interest attributable to the tax under chapter that would have been paid if the value of the property includible in the gross_estate by reason of sec_2044 had not been so included sec_20_2207a-1 provides that if the property is in a_trust at the time of the decedent’s death the person receiving the property is the trustee and any person who has received a distribution of the property prior to the expiration of plr-122743-04 the right of recovery if the property does not remain in trust paragraph d does not affect the right if any under local law of any person with an interest in property to reimbursement or contribution from another person with an interest in the property we note that sec_2207a was amended in the taxpayer_relief_act_of_1997 pub_l_no a prior to the amendment sec_2207a provided that the right of recovery set forth in sec_2207a did not apply if the decedent otherwise directed by will as a result of the amendment sec_2207a now provides that no right of recovery will exist under sec_2207a to the extent that the language in a decedent’s will or revocable_trust specifically indicates the decedent’s intent to waive the estate’s right of recovery the house report that accompanied the change to sec_2207a states it is understood that persons utilizing standard testamentary language often inadvertently waive the right of recovery with respect to qtip similarly persons waiving a right to contribution are unlikely to refer to the code section granting the right accordingly allowing the right of recovery or granting the right of contribution to be waived only by specific reference should simplify the drafting of wills by better conforming with the testator’s likely intent explanation of provision the bill provides that the right of recovery with respect to qtip is waived only to the extent that language in the decedent’s will or revocable_trust specifically so indicates eg by specific reference to qtip the qtip_trust sec_2044 or sec_2207a thus a general provision specifying that all taxes be paid_by the estate is no longer sufficient to waive the right of recovery h_r rep no pincite 1997_4_cb_319 as stated above sec_2207a as amended in provides that no right of recovery will exist to the to the extent that a decedent in his or her will specifically indicates an intent to waive any right of recovery with respect to the property includible in the decedent’s gross_estate by reason of sec_2044 item of taxpayer’s last will and testament requires that all taxes imposed on taxpayer’s estate be borne by the residuary beneficiaries item however does not contain any specific language indicating an intent to waive the estate’s right of recovery under sec_2207a accordingly we conclude that item of taxpayer’s last will and testament does not constitute a waiver by taxpayer of her estate’s right to recover the amount of federal_estate_taxes attributable to the plr-122743-04 qtip trusts because taxpayer’s last will and testament does not waive the estate’s right of recovery under sec_2207a once the federal estate_tax on taxpayer’s estate has been paid taxpayer’s estate will be entitled to recover from the trustee of the qtip trusts the amount of federal estate_tax including penalties and interest attributable to the qtip trusts except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding any of recovery with regard to state estate or inheritance taxes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technican reviewer branch passthroughs special industries enclosures copy for purposes
